DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6 August 2021.  These drawings are acceptable.
Specification
The amended specification was received on 6 August 2021.  This amended specification  is acceptable.
Allowable Subject Matter
Claims 1, 3, 5-7 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendment describing the fixation base is not found in the prior arts of Llop and Groscurth. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of installing a multi-tooth dental prosthesis including a fixation base configured and dimensioned to fit only in front of the maxillary or mandibular bone structure of a patient and which fixation base itself does not include any portions which would otherwise extend in back of the maxillary or mandibular bone structure of a patient and thus occupy space inside the mouth, and the step of utilizing the first dental guide, that it is a mouthpiece that attaches to the fixation base and is used to assure appropriate location to attach the fixation 
Regarding claim 13, the amendment describing the fixation base is not found in the prior arts of Llop and Groscurth. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an apparatus for installing a multi-tooth dental prosthesis including a fixation base configured and dimensioned to fit only in front of the maxillary or mandibular bone structure of a patient and which fixation base itself does not include any portions which would otherwise extend in back of the maxillary or mandibular bone structure of a patient in combination with the elements set forth in the claim.
Regarding claim 20, the method described in the claim includes limitations not found in the prior arts of Llop and Groscurth. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of installing a fixation based in a maxillary or mandibular position including that the fixation base is configured and dimensioned to fit only in front of the maxillary or mandibular bone structure of a patient and itself does not include any portion which would otherwise extend in back of the maxillary or mandibular bone structure in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772